DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered. 
Priority
	This application claims priority from foreign application PCT/CA2012000771, filed 8/20/2012.  
Status of Claims
	Claims 1-25 are pending.
	Claims 9, 11, 18, 20, 21, and 24 have been withdrawn from consideration.

Election/Restrictions
The applicant elected Invention I (Apparatus), Species 1 (Figures 3), and Sub-Species A (Both the main and side branch systems are rapid exchange) in the reply filed on 10/25/16 without traverse.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 12-17, 19, 22, 23, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webster et al (Webster) USPN 6,096,073 in view of Von Oepen et al (Von Oepen) US 2009/0292241 A1.
	Webster discloses the invention substantially as claimed being an inflatable apparatus comprising first and second balloons (54) having predetermined shapes (shown best in figures 10A-D), wherein the first balloon comprises a conduit 60 extending from a first opening proximate the distal end of the first balloon to a second opening in the central portion between the proximal and distal ends of the first balloon (shown best in figures 8A and B).  Both balloons comprising proximal and distal portions extending from their respective proximal/distal ends to their central portions.
However, Webster does not specifically disclose the use of two separate balloons in a pre-insertion state such that the first and second balloons are adapted to 
	Von Oepen teaches that it is old and well known in the art of bifurcated stent catheters to use a primary balloon with a conduit for passage of a second balloon into an adjacent side branch vessel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the catheter/guidewire system of Webster to include a second balloon catheter arranged to pass through the first balloon catheter as taught by Von Oepen in order to maintain the primary lumen which treating the side branch vessel.
With regards to the limitation requiring simultaneous insertion of both balloon in a deflated pre-insertion state, it would have been obvious to do this in order to eliminate additional insertion steps which would reduce the risk of unwanted puncture or vascular damage and prevent any obstructions from entering the conduit of the first balloon during delivery and expansion because the second balloon would already be placed within the conduit.  
	With regards to claims 4 and 5 because of the separate lumens for each balloon, the balloons of Webster are capable of being inflated separately or concurrently.
With regards to claims 6 and 7, the balloons of Webster each comprise catheters accommodating guidewire systems (shown best in figures 10A and C).  
	With regards to claims 12-15, Webster discloses the use of a pair of expandable stents 74, 96 attached to the first and second balloons, wherein the first stent comprises a side opening (shown best in figures 9B-D).

With regards to claims 17 and 19, the second balloon of Webster comprises a bend allowing it to be extendable between 10 and 170 degrees when inflated (shown best in figure 10D).   
With regards to claims 22 and 23, the claimed method of forming the balloons amounts to a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  Product by process claims are not construed as being limited to the product formed by the specific process recited.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case the balloons of Webster are fully capable of being formed by the claimed process. 

Claims 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webster and Von Oepen (Combination 1) as applied to claims 1-7, 12-17, 19, 22, and 23 above, and further in view of Fischell et al (Fischell) USPN 5,749,825.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the use of rapid exchange guidewire system.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the catheter/guidewire system of Webster to include a rapid exchange catheter/guidewire as disclosed by Fischell in order to provide quicker loading and delivery times.  

Response to Arguments
Applicant's arguments filed 09/16/2020 have been fully considered but they are not persuasive. 
The applicant argues that neither Webster nor Von Oepen contemplate maintaining a portion of the side branch balloon within the conduit of the first balloon during delivery or the expansion of the second balloon proximal portion.  As explained in the previous office actions the final orientations and placements of the balloons relative to each other in the different states are considered to be intended use limitations.  Simply changing the preamble from for use in to delivery in a deflated state does not change these limitations from being intended use to making these limitations result in structural differences.  The structures are exactly the same whether inserted simultaneously or sequentially.  The orientation and location of each balloon during the applicant’s surgical method is a clear description of the applicant’s intended use.  There is nothing within the claims or the applicant’s arguments explaining how the amendments elevates these limitations to be structural differences over the cited prior art.  The nesting configuration is not a permanent fixture of their invention.  The applicant’s balloons are modular and designed to be assembled and removed according to the requirements of the surgery.  The balloons are specifically disclosed as being a rapid exchange system which means they are not permanent structures.  Additionally the claims are not directed at a method of using the device.  In the current application the invention is the structure of the apparatus not a planned surgical approach.  If the applicant desires to get patentable weight on the steps they are advised to pursue another application directed at a method of using their device.  
Accordingly to satisfy an intended use limitation, a prior art structure needs to only be capable of performing the intended use as recited in the claims.  The balloons of the cited prior art are fully capable of being inserted in a plurality of ways including simultaneously.  A person of ordinary skill in the art would instantly recognize that the second balloon of the prior art combination could be preloaded rather than loaded after the first balloon is inserted.  This will require no structural modifications and is merely a different method of use.
The applicant argues that there is no teaching in Von Oepen or Webster that the proximal portion of the second balloon is within the conduit with the distal portion extending through the second opening from the uninflated state through the inflated state.  This is not persuasive because as explained above these limitations are considered to be intended use limitations which the prior art combination is capable of performing.  The order and timing of the assembly of a device does not change the underlying structures.  Therefore the teaching of adding a second balloon catheter arranged to pass through the first balloon catheter as taught by Von Oepen results in an obvious invention which reads upon all the structural limitations, which is fully capable of being used in the method intended by the applicant.  
In order to advance prosecution the applicant is advised to claim structural elements differentiating from the claimed prior art.  For example the applicant should consider claiming the specific shape of the ends and central portions of the elected embodiment shown in Figure 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/Christopher D. Prone/Primary Examiner, Art Unit 3774